DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihara (US PGPub 20020113526), a reference of record.
As per claim 1:
Nishihara et al. discloses in Figs. 1-7:
An acoustic wave element (title) comprising: 
a piezoelectric substrate ([0021]) and an IDT electrode (as seen in Fig. 1, [0049]) which is located on the piezoelectric substrate and comprises a multilayer structure having a first layer (second layer 3 or fourth layer 5) comprising Al containing 10% or less of a sub-component (Al w/ 1% Cu, table 2 entry 11) and a second layer (third layer) comprising CuAl2 alloy (table 2, entry 11), wherein, in the IDT electrode, the second layer is located on the piezoelectric substrate (Fig. 7 discloses each of layers 2-5 are on substrate 1).

As per claim 2:
Nishihara et al. discloses in Figs. 1-7:
a ratio of a thickness of the second layer is 56% or less of a total thickness of the first layer and the second layer (table 2 denotes 60nm vs 207nm, ~29%).

As per claim 3:
Nishihara et al. discloses in Figs. 1-7:
a ratio of a thickness of the second layer is 20% or more of a total thickness of the first layer and the second layer (table 2 denotes 60nm vs 207nm, ~29%).

As per claim 11:
	Nishihara et al. discloses in Figs. 1-7:
A filter element in which at least one acoustic wave element as per claim 1 and at least one resonator on the piezoelectric substrate are connected in a ladder shape (resonators S1-S4 and P1-P2, Fig. 2).

Claim(s) 1, 4, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacot et al. (US PGPub 20030146674), a reference of record.
As per claim 1:
Jacot et al. discloses in Fig. 3:
An acoustic wave element (title) comprising: 
a piezoelectric substrate (substrate 12, [0021], where quartz, lithium niobite, and lithium tantalate are known piezoelectric materials) and an IDT electrode (24) which is located on the piezoelectric substrate and comprises a multilayer structure having a first layer (second layer 46) comprising Al containing 10% or less of a sub-component (second layer 46 may comprise aluminum and aluminum oxide, [0028], wherein the aluminum oxide is formed as a separate layer, [0035]) and a second layer (third and fifth layers 48 & 52) comprising a CuAl2 alloy ([0028-0029]), wherein, in the IDT electrode, the second layer is located on the piezoelectric substrate (Fig. 3 discloses each of layers 44-56 are on substrate 12). 
	
As per claim 4:
Jacot et al. discloses in Fig. 3:
an intermediate layer (fourth layer 50) having conductivity (being made of copper, [0028]) between the first layer and the second layer (when the second layer is fifth layer 52).

As per claim 7:
	Jacot et al. discloses in Fig. 3:
the second layer comprises a part (portion 48B) having a thinner thickness compared with a periphery (edge portion of horizontal section of third layer 48), the part being at a position separated from an outer edge to an inner side (portion 48B is separated from the outer edge of the IDT provided by portion 56B, and is separated from an inner side of first layer 48 by the second layer 46).

As per claim 9:
	Jacot et al. discloses in Fig. 3:
an underlying layer (first layer 44) having conductivity (Titanium, [0028]) between the piezoelectric substrate and the IDT electrode, the underlying layer being broader in a width contacting the piezoelectric substrate than a width contacting an electrode finger of the IDT electrode when viewed by a cross-section (layer 44 has a trapezoid shape as seen in Fig. 3).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (US PGPub 20020113526), all references of record.
As per claim 8:
Nishihara does not disclose that the second layer is lower in crystallinity than the first layer.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the second layer to be lower in crystallinity than the first layer, as the second layer is used to prevent diffusion of Al, as taught by Nishihara ([0025]), such that Nishihara prioritizes maintaining crystallinity and atomic structure of the first layer over the second layer.

As per claim 12:
Nishihara discloses in Figs.1-7:
A communication apparatus comprising: an antenna (antenna duplexer, [0057]), the filter element according to claim 11 electrically connected with the antenna ([0057]), which is electrically connected to an advance mobile phone system ([0051])
Nishihara does not disclose:
an RF-IC which is electrically connected with the filter element.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the filter element to be connected to an RF-IC, as mobile phone systems commonly consist of transceiver systems that incorporate RF-ICs to perform the benefit of functions in the electronic circuit such as amplification or passive, as is well understood in the art.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (US PGPub 20020113526) in view of Abbott et al. (US Patent 8035464), all references of record.
As per claim 5:
Nishihara discloses:
The piezoelectric substrate is comprised of a Y-rotated and X-propagated lithium tantalate single crystal substrate, and its cut angle is 42º ([0051]).
Nishihara does not disclose:
the piezoelectric substrate is comprised of a Y-rotated and X-propagated lithium tantalate single crystal substrate, and its cut angle is 46º or more.
	Abbott et al. discloses:
	A SAW resonator comprising a piezoelectric substrate comprised of Y-rotated and X-propagated lithium tantalate single crystal substrate, and its cut angle is 46º or more (col. 3 line 52-col. 4 line 23).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the cut angle of Abbott et al. as an art-recognized alternative/equivalent cut angle for a Lithium tantalate single crustal substrate that provides the further benefit of being able to minimize a plate mode effect, as taught by Abbott et al. (col. 3 line 52-col. 4 line 23)

Allowable Subject Matter
Claims 7 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the amended limitations of both claim 7 & 10 combined with the limitations of claim 1 overcome the rejections of the prior art, and were determined not to be rendered obvious over the prior art.

Response to Arguments
Applicant's arguments filed 08/26/2022 with regards to claim 1 have been fully considered but they are not persuasive.
On page 5 of the applicant’s remarks, the applicant argues:
Nishihara 
With respect to original Claim 6, the office action asserts that under Nishihara, the first layer may be considered to be the fourth layer. However, Nishihara does not support this assertion. To the contrary, Nishihara specifically discloses that the layer located on the substrate is the first layer as described in paragraph [0062] and illustrated in FIG. 7. 

    PNG
    media_image1.png
    305
    937
    media_image1.png
    Greyscale
Accordingly, Nishihara does not disclose "a second layer comprising a CuAl2 alloy, wherein, in the IDT electrode, the second layer is located on the piezoelectric substrate" as required by amended Claim 1. 

The examiner respectfully disagrees. Applicant’s arguments are not commensurate with the claim language. Fig. 7 of Nishihara discloses layers 2-5, wherein each layer may be considered to be “on” substrate 1, which is the piezoelectric substrate. The broadest reasonable interpretation of “located on the piezoelectric substrate” does not require direct physical contact, but allows for interpretation as a function word indicating a source of support (i.e. the piezoelectric substrate supports the layers above it). Furthermore, the claim 1 provides the language of “a first layer” and “a second layer,” but does not specify an order of stacking, or any degree of physical proximity between the first or second layer. The use of “first” and “second” appears to be an arbitrary naming convention in the claim language. While Nishihara discloses a stacking order in Fig. 7 for the first through fourth layers, there is no requirement in the claim language for the layers of Nishihara to be interpreted in this manner.

On page 6 of the applicant’s remarks, the applicant argues:
Jacot 
Jacot similarly fails to disclose a CuAl2 layer that is located on the piezoelectric substrate. The office action cites to FIG. 3 of Jacot and asserts that the claimed CuAl2 layer located on the piezoelectric substrate is disclosed by the third layer 48 of Jacot, which is located on the piezoelectric substrate side, relative to the fourth layer 50. 
While it is true that under Jacot, the third layer 48 is closer to the substrate 12 relative to the fourth layer 50, this does not disclose that the third layer 48 located on the substrate 12, as required by amended Claim 1. To the contrary, Jacot requires that a first layer 44 (i.e., a sublayer) is on (adhered to) the substrate 12. 

    PNG
    media_image2.png
    350
    963
    media_image2.png
    Greyscale
Accordingly, Jacot does not disclose "a second layer comprising a CuAl2 alloy, wherein, in the IDT electrode, the second layer is located on the piezoelectric substrate" as required by amended Claim 1. 

The examiner respectfully disagrees. Applicant’s arguments are not commensurate with the claim language. Fig. 3 of Jacot discloses layers 44-56, wherein each layer may be considered to be “on” substrate 12, which is the piezoelectric substrate. The broadest reasonable interpretation of “located on the piezoelectric substrate” does not require direct physical contact, but allows for interpretation as a function word indicating a source of support (i.e. the piezoelectric substrate supports the layers above it). Furthermore, the claim 1 provides the language of “a first layer” and “a second layer,” but does not specify an order of stacking, or any degree of physical proximity between the first or second layer. The use of “first” and “second” appears to be an arbitrary naming convention in the claim language. While Jacot discloses a stacking order in Fig. 3 for the plurality of layers, there is no requirement in the claim language for the layers of Jacot to be interpreted in this manner. Applicant’s argument that “on” is to be interpreted as “adhered to” is not reflected in the claims, and is an improper narrowing of the interpretation of the claim language.
Arguments pertaining to claims 2-5 & 7-12 are based on the arguments discussed above, and are thus not persuasive.
The rejections of claims 1-5, 8-9, & 11-12 are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843